The defendants Anthony J. Torraca and Francis Krackowski’s petition for certification for appeal from the Appellate Court, 47 Conn. App. 937 (AC 16235), is granted, limited to the following issue:
“Did the trial court improperly substitute its judgment for that of the zoning board of appeals and improperly *918focus on whether a material change in circumstances existed, rather than on whether the record before it supported the board’s finding of hardship, in violation of the Appellate Court’s decision in Fernandes v. Zoning Board of Appeals, 24 Conn. App. 49, cert. granted, 218 Conn. 909 (1991), rev’d on court order for failure to defend with due diligence?”
The Supreme Court docket number is SC 15908.
Peter J. Bartinik, Sr., in support of the petition.
Decided April 8, 1998